Paul W. Brown, J.,
dissenting. The relator-appellant Kronenberger-Fodor owned parcels of real property. Since 1931 this property was in an area zoned as an apartment house district by the city of Parma. On April 4,1972, relator-appellant Talbott Homes applied for a building permit for an apartment project upon the premises. On May 3, Parma, through its council, enacted what was described as “an ordinance suspending the issuance of building permits for certain parcels and declaring an emergency.”
The subject parcels were described in the ordinance, and pursuant to its terms municipal employees refused to issue the building permit requested.
Those facts were asserted in the appellants’ petition for mandamus.
Under the circumstances, the pursuit of an administrative appeal under R. 0. Chapter 2506 is a vain thing. The situation is one indicating the applicability of State, ex rel. Killeen Realty Co., v. East Cleveland (1959), 169 Ohio St. 375, which case was not reversed by State, ex rel. Sibarco Corp., v. Berea (1966), 7 Ohio St. 2d 85.
CoeRigan, J., concurs in the foregoing dissenting opinion.